Case: 4:18-cv-01327-SRC-DDN Doc. #: 559 Filed: 03/05/21 Page: 1 of 2 PageID #:
                                  10853



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


SPIRE STL PIPELINE LLC,                      )
                                             )
                     Plaintiff,              )
                                             )         Consolidated action
            v.                               )         No. 4:18 CV 1327 SRC / DDN
                                             )
3.31 ACRES OF LAND, et al.,                  )
                                             )
                     Defendants.             )

                          MEMORANDUM AND ORDER
                        REGARDING MOTIONS IN LIMINE
       For the reasons set forth on the record of the hearing held on March 5, 2021,
       IT IS HEREBY ORDERED that the motion of plaintiff in limine (Doc. 450) is
sustained in part and denied in part as follows:
(1) No party may offer evidence of plaintiff’s offers of settlement to other landowners
and related communications.
(2) No party may offer evidence of the cost to Spire of the construction of the pipeline.
(3) No party may offer evidence of documents submitted to FERC by Central Land
Consulting LLC, except in rebuttal of other evidence.
(4) Photographs and testimony by Nathan Laps regarding damage may be offered as fact
evidence but not as opinion evidence.
(5) Evidence of “cost to cure” damages may be offered, except the testimony of William
Ontiveros and the Sharple Report.
(6) No party may offer evidence of 2019 crop loss due to being submerged in flood
water.
(7) No party may offer evidence of any future crop loss.
       For the reasons set forth on the record in the hearing held on December 29, 2020,
       IT IS FURTHER ORDERED that the motion of plaintiff in limine (Doc. 472) is
sustained.


                                           - 1 -
Case: 4:18-cv-01327-SRC-DDN Doc. #: 559 Filed: 03/05/21 Page: 2 of 2 PageID #:
                                  10854



       IT IS FURTHER ORDERED that the supplemental motion of plaintiff in limine
to object to defendants offering evidence of topsoil loss (Doc. 482) is denied.

       IT IS FURTHER ORDERED that the motion of plaintiff in limine (Doc. 507) is
sustained, except it is denied as to evidence of defendants’ cost to restore damages
and defendants’ 2019 crop loss damages not caused by being submerged in flood
waters.
       For the reasons discussed in the hearing held on March 5, 2021,
       IT IS FURTHER ORDERED that the motions in limine of defendants (Docs.
476 and 503) (regarding ongoing restoration obligations of Spire contained in the FERC
Certificate and regarding Corey Sell’s appraisal report) are denied.


                                                /s/ David D. Noce
                                          UNITED STATES MAGISTRATE JUDGE
Signed on March 5, 2021.




                                           -2-
